Citation Nr: 1417958	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  12-24 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to recognition as a dependent child for purposes of qualifying for VA Dependency and Indemnity Compensation benefits.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Kenneth S. Beskin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran had active service from May 1952 to May 1954.  He died on March [redacted], 1973.  His survivors include a daughter, who is the appellant in this case.  

This appeal arises from an adverse determination of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In February 2014, the appellant testified before the undersigned Veterans Law Judge at a hearing conducted at the New York RO.  A transcript (Tr.) of the proceeding is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).


FINDINGS OF FACT

1.  The appellant was 52 years old and married on April 22, 2011, the date that her original claim for Dependency and Indemnity Compensation (DIC) benefits was received by the agency of original jurisdiction (AOJ).  

2.  The appellant has not requested repayment for any unreimbursed expenses relating to the deceased Veteran's last sickness and burial.

3.  The deceased Veteran did not have any claims for VA disability benefits pending at the time of his death, nor did he otherwise demonstrate entitlement to such benefits throughout his lifetime.


CONCLUSIONS OF LAW

1.  The appellant does not qualify as a dependent child of the deceased Veteran, and is otherwise ineligible to file a claim for DIC benefits, including accrued benefits, arising from his active military service.  38 U.S.C.A. §§ 5101, 5121 (West 2002); 38 C.F.R. §§ 3.1, 3.57, 3.59, 3.152, 3.155, 3.204, 3.210, 3.315, 3.1000 (2013).

2.  The criteria for the payment of accrued benefits have not been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This is an unfortunate case, the essential facts of which are not in dispute.  The appellant seeks accrued benefits in connection with the service of her late father, a Veteran of the United States Army who was murdered on March [redacted], 1973.  See March 1973 Death Certificate.  Regrettably, however, the appellant does meet the threshold requirements for eligibility for accrued benefits, or for any other form of Dependency and Indemnity Compensation (DIC).  Moreover, even if she did have standing to pursue a DIC claim, accrued benefits would not be warranted for the reasons outlined below. 

Accrued benefits are defined as periodic monetary benefits (due and unpaid) to which a deceased veteran was entitled during his or her lifetime under existing adjudications, or based upon other evidence constructively of record at the time of his or her death.  See 38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.1000 (2013).  To be eligible for such benefits, a claimant generally must be either the surviving spouse, or the dependent parent or child, of a deceased veteran with qualifying active service.  38 C.F.R. § 3.1000(a).

Of particular relevance in the instant case, the term "child" is defined as an unmarried person who is the deceased veteran's biological child; or a child legally adopted by the veteran before the age of 18 years; or a stepchild who acquired that status before the age of 18 years and was a member the veteran's household at the time of his or her death.  38 U.S.C.A. § 101(4); 38 C.F.R. §§ 3.57(a), 3.1000(d)(2).  In addition, to qualify as a dependent for VA benefits purposes, the child must be (1) under the age of 18; or (2) permanently incapable of self-support since he or she was younger than 18; or (3) between the ages of 18 and 23 and actively pursuing a course of instruction at an approved educational institution.  Id.

Here, the appellant was 52 years old and married at the time that her original accrued benefits claim was received by the AOJ.  See April 22, 2011, Formal Application for DIC.  Tellingly, she has not submitted any other evidence or argument that could be construed as an earlier DIC claim.  See 38 C.F.R. §§ 3.1(p), 3.155 (2013) (defining a claim as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit); 38 C.F.R. § 3.1(r) (indicating that the date of receipt of a claim is the date on which a claim, information, or evidence is received by the VA).  Moreover, there is no indication that the appellant is now, or has ever been, a "helpless" or "school-aged" child for DIC benefits purposes.  38 U.S.C.A. § 101(4); 38 C.F.R. §§ 3.57(a), 3.1000(d)(2).  It follows that she does not have legal standing to qualify for the benefits that she now claims were payable to the Veteran at the time of his death.

The Board recognizes that, in addition to the criteria governing basic DIC eligibility, set forth above, there is a mechanism for reimbursing expenses associated with a veteran's last sickness and burial.  See 38 U.S.C.A. § 5121(a)(6); 38 C.F.R. § 3.1000(a)(5).  However, while in this case the claims file contains an application for burial expenses, which was submitted in November 1974 by the deceased Veteran's sister, the appellant has neither alleged nor otherwise demonstrated entitlement to such benefits on her own behalf.  

Even assuming arguendo that the appellant did meet the above requirements for basic DIC eligibility, she would still not be entitled to the accrued benefits sought on appeal.  Indeed, the record reflects - and the appellant does not dispute - that her original DIC application was submitted several decades following the Veteran's death.  As such, the appellant long exceeded the one-year, post-mortem time limit for filing an accrued benefits claim.  See 38 C.F.R. § 3.1000(c). 

Moreover, the record is clear that the Veteran was not in receipt of any VA benefits during his lifetime and did not have a claim for such benefits pending at the time of his death.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) (holding, inter alia, that "a claim must be filed in order for any type of benefit to be paid"). 

In this regard, the Board recognizes that the appellant has testified that her late father "was supposed to be on disability because he was injured in the war."  See February 2014 Board Hearing Tr. at 18.  The appellant has further attested to her aunt's receipt of a check, issued in the immediate aftermath of the Veteran's death, which was returned, uncashed, to the VA.  See id.; see also September 5, 2012, Substantive Appeal.  While mindful of these assertions, however, the Board nevertheless finds no evidence in the claims file of any written communication, which could be construed as a formal or informal claim for VA benefits and was submitted by the Veteran, or on his behalf, throughout his lifetime.  See 38 C.F.R. §§ 3.1(p), (r); 3.155.  

For the foregoing reasons, the Board concludes that the appellant does not meet the threshold requirements for DIC eligibility and that, even barring consideration of this legal impediment, the accrued benefits sought on appeal are unwarranted.

Notwithstanding this unfavorable determination, the Board does not in any way wish to diminish the Veteran's honorable military service, or to minimize the tragic circumstances surrounding his death.  Moreover, the Board wishes to assure the appellant that it remains deeply sympathetic to her own health problems and financial struggles, which are well-documented in the record.  Nevertheless, the Board is without discretion to grant her appeal on an equitable basis and must instead observe the limits on its authority set forth by law.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

Accordingly, as the governing statutes and regulations preclude the award of accrued benefits in this instance, such benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Finally, where, as here, the law, and not the facts, are dispositive, a discussion of VA's duties to notify and assist is not required as any breach of those requirements would not alter the outcome of the appeal.  


ORDER

Recognition as a dependent child for purposes of qualifying for VA Dependency and Indemnity Compensation benefits is denied.

Entitlement to accrued benefits is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


